Citation Nr: 1821324	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-35 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for acquired psychiatric disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Peter S. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983 and from January 1986 to May 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at an October 2017 videoconference hearing before the undersigned Veterans Law Judge (VLJ).

A claim for service connection for any psychiatric disorder may encompass a claim for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran has asserted a claim of service connection for PTSD, the record indicates additional psychiatric diagnoses including borderline personality disorder, unspecified personality disorder, mood disorder NOS, major depressive disorder, attention-deficit/hyperactivity disorder, and substance abuse disorders.  Accordingly, the Board has recharacterized the issue on appeal.

The Board has previously denied the Veteran's claim for entitlement to service connection for PTSD in a November 2012 decision and his claim for entitlement to service connection for a psychiatric disorder other than PTSD in an August 2016 decision, as such, although the Board has expanded the Veteran's claim, new and material evidence is required to open the claim.

After the most recent August 2014 Supplemental Statement of the Case was issued by the RO, the Veteran submitted additional evidence in support of his claim.  However, an automatic waiver of RO consideration applies in this case because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for RO consideration of the evidence.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).


FINDINGS OF FACT

1.  In a November 2012 decision, the Board denied the Veteran's claim for service connection for PTSD.

2.  New and material evidence received since the November 2012 Board decision relates to unestablished facts necessary to substantiate the Veteran's claims of entitlement to service connection for acquired psychiatric disorder, to include PTSD.

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran's PTSD is related to his military service.

4.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed acquired psychiatric disorders other than PTSD were initially manifested in service; or are etiologically related to a disease, injury, or event which occurred in service.





CONCLUSIONS OF LAW

1.  The November 2012 Board decision is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.160 (d), 20.1100, 20.1103, 20.1104 (2017).

2.  Since the November 2012 decision new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3.  Resolving reasonable doubt in favor of the appellant, the Veteran's PTSD was incurred in active duty military service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  The criteria for service connection for acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letters dated in February 2013 and June 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.

II.  Claim to Reopen 

A Board decision is final and not subject to revision on the same factual basis unless a timely appeal is filed with the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7104.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

"New evidence" means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156 (a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The language of 38 C.F.R. § 3.156 (a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In its November 2012 decision, the Board denied the Veteran's claims for service connection for PTSD based in part on a lack of evidence showing that a nexus existed between his diagnosed PTSD and several of his claimed in-service stressors. 

Since the Board's decision, the Veteran has submitted evidence in the form of testimony at the October 2017 hearing, as well as private medical treatment records and private medical opinions.  The evidence is new because it was not of record at the time of the Board's prior decision and material because it relates to unestablished facts necessary to substantiate the claim.  As such, the Board finds that entitlement to service connection for an acquired psychiatric disorder is reopened.

III.  Service Connection

A claimant is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Entitlement to service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, (DSM); (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The Veteran has asserted that he has developed additional psychiatric disorders as a result of his military service.  The Veteran has further asserted that he has PTSD due to a number of in-service stressors including assault at knifepoint, involvement in a motor vehicle accident, dehydration following a road march, and witnessing the rape of a female service member by a number of male service members.  

As to the first Shedden element, the Veteran has a current diagnosis of a number of psychiatric disorders including PTSD, borderline personality disorder, unspecified personality disorder, mood disorder NOS, major depressive disorder, attention-deficit/hyperactivity disorder, and substance abuse disorders.  See, e.g., November 1993 private psychiatric assessment; October 1995 VA treatment record; inpatient treatment records from a VA hospital dated from November 1995 through December 1995; VA treatment record dated from January 1996 through February 1999; private treatment records dated from August 2002 through October 2003; private treatment records from January 2005 through September 2005; private treatment records dated from August 2012 through July 2012; private treatment records dated from January 2015 through December 2015; a private treatment records dated in December 2016 and April 2017; and private treatment records dated in February 2018.

Turning next to the second Shedden element, the Veteran's service treatment records are negative for any diagnoses of or treatment for any psychiatric disorder.  A June 1982 service entrance examination shows that the Veteran's psychiatric status was normal.  In a report of medical history, completed at that time, the Veteran denied depression or excessive worry and nervous trouble of any sort.  An August 1983 service personnel record notes that the Veteran was discharged, and that his discharge was "uncharacterized."  An October 1985 entrance examination reflects that the Veteran's psychiatric status was normal.  In an October 1985 report of medical history, the Veteran denied a history of trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  A February 1988 mental status examination notes that the Veteran was being considered for discharge under Chapter 13.  Mental status examination found his behavior to be normal.  He was fully alert and fully oriented with unremarkable mood and affect.  Thinking process was clear, thought content was normal, and memory was good.  The physician concluded that the Veteran was "psychiatrically cleared for any administrative action deemed appropriate. . . ."  In a report of medical history, the Veteran complained of depression or excessive worry.  He denied nervous trouble of any sort.  In the associated March 1988 separation examination, the Veteran's psychiatric status was normal.  

Considering his reported PTSD stressors of assault at gunpoint, involvement in a motor vehicle accident, and dehydration following a road march, the Veteran's service treatment records corroborate his assertions.  A June 1986 record indicates that the Veteran complained of dizziness and nausea during a 12-mile march.  The diagnosis was dehydration.  March 1987 treatment records reflect that the Veteran reported that he was hit by the bumper of a car which was traveling at 15 miles per hour.  The diagnosis was contusion.  August 1987 service treatment records reveal that the Veteran reported that he was assaulted when hit on the back of his head with a club with a knife to his back.  The diagnosis was multiple soft tissue injuries.  

With regard to the reported stressor of having observed the rape of a female service member, in November 2004 the Veteran provided a report of investigation from the United States Army Criminal Investigation Command dated in May 1986.  The report details an incident in which a female service member alleged that she had been raped, but after an investigation changed her report and stated that the alleged rape was in fact consensual.  However, despite the ultimate finding, the report contains details that corroborate the Veteran's reported account of witnessing the incident.  As discussed below, a number of VA examiners have asserted that the Veteran has not made a credible report that he actually witnessed the claimed event.  However, in numerous reports and treatment records throughout the entirety of his claim, including his initial statement in May 1994, which was provided a decade before the May 1986 investigative report was added to the claims file, the Veteran has reported witnessing the event.  

Although the Veteran's asserted stressors are verified by the record, in order to establish service connection for PTSD, there must also be evidence of a valid medical diagnosis of PTSD under DSM-IV, as well as a link between current PTSD and the in-service stressor.  See 38 C.F.R. § 3.304(f).  

Turning next to the third Shedden element, after a detailed review of the evidence of record, the Board finds that in regard to the Veteran's claimed psychiatric disorders, other than PTSD, greater weight of the evidence is against a finding that any of the diagnosed disorders are etiologically related to service.  On the other hand, the Board finds that there is an approximate balance of positive and negative evidence establishing a link between the Veteran's currently diagnosed PSTD and a claimed in-service stressor. 

An August 1999 VA examiner found that the Veteran did not meet the PTSD diagnosis criteria.  An October 2003 VA examiner diagnosed substance abuse disorders and depression NOS, but opined that none of the conditions related to service.  The examiner did not address PTSD.  A May 2004 private examiner gave a diagnosis of PTSD by history, but provided no nexus opinion and is therefore the opinion is of little probative value.  

In a February 2005 private opinion, Dr. C.S. diagnosed PTSD and opined that the onset was "most likely" in childhood and "most likely" later exacerbated by witnessing the sexual incident in the military.  Similarly, after a June 2005 private examination the Veteran was given a diagnosis of chronic PTSD and opined that it was "likely" that his diagnosis was present prior to enlistment and that it "seemed" that his experience in service, particularly with respect to witnessing a rape, exacerbated the condition.  However, both of these opinions are speculative in nature and are afforded no probative weight.  

A July 2005 VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD and instead diagnosed depressive disorder, not otherwise specified; attention-deficit/hyperactivity disorder; alcohol dependence; history of poly-substance abuse; and personality disorder.  The examiner opined that the Veteran's depressive disorder was the result of his personality disorder, and further opined that none of the diagnosed psychiatric disorders were caused or aggravated by his time in the military.

In February 2012, the Veteran underwent a VA examination for PTSD.  However, the VA examiner failed to make a single clinical finding with regard to the Veteran's psychiatric status, failed to provide the opinions requested, and found everything that the Veteran reported, which were not documented in the examination report, to be "vague, inconsistent, and non-credible."  Thus, the examination report is inadequate and its findings will not be reported or considered in the Board's decision.  

In August 2012, the Veteran underwent another VA PTSD examination.  The examiner declined to offer a diagnosis and reported that he could not do so without resorting to mere speculation because there was very strong evidence that the Veteran was exaggerating his symptoms.  The VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, as his description of the reported stressor of having witnessed a rape was not credible.

In December 2012, the Veteran underwent an additional VA examination, with further clarification by the same examiner in July 2013, August 2014, March 2015, and December 2015 addenda.  The examiner diagnosed personality disorder NOS with a superimposed mood disorder and opined that it was at least as likely that the disorder was present at childhood or adolescence.  The examiner further stated, "[b]ecause the Veteran has a personality disorder, he has a mood disorder; as long as he has a personality disorder, he will have a mood disorder.  His mood disorder has been with him since he has had the personality disorder (which is developmental in origin, by definition)."  However, the examiner opined that there was not enough reliable or credible information to make an etiological determination as it related to the Veteran's military service without resorting to mere speculation.

In January 2013, subsequent to the Board's prior decision, the Veteran submitted an August 2012 private treatment record in which Dr. K.B. reported that the Veteran had a diagnosis of PTSD.  In the support of the diagnosis, the Veteran again reported his alleged witness of the rape of a female service member, being hit by a car while in service and an assault by the husband of a woman he was dating while in service.  In a later October 2012 evaluation in which the Veteran again reported his claimed stressors, including witnessing the rape of a female service member and subsequently feeling threatened by the perpetrators and being assaulted by a man after having an affair with the man's wife, Dr. K.B. diagnosed the Veteran with PTSD using the DSM-IV.  In a February 2013 private treatment record, Dr. K.B. reiterated that he had diagnosed PTSD as due to the Veteran's reported in-service stressor, specifically the event that occurred at Fort Gordon (i.e. the Veteran's report of witnessing a rape).  Dr. K.B. further stated that he had not given a diagnosis of borderline personality disorder, but had reported the diagnosis from an earlier chart.

The Veteran submitted a February 2018 private medical opinion authored by Dr. B.V.  The examiner opined that it was more likely than not that the Veteran's PTSD was the result of witnessing a violent sexual assault while in service.  The examiner further noted that witnessing sexual assault in adulthood can cause PTSD, and cited medical literature to support the proposition.  The examiner further opined that it was more likely than not that the Veteran's PTSD was accompanied by secondary substance addiction disorder, which was used as a coping mechanism masking some of the symptoms of PTSD.  Additionally, the examiner noted that the Veteran had been given a diagnosis of Borderline Personality Disorder (BPD); however, the examiner opined that the Veteran's PTSD likely aggravated BPD and, further, opined that PTSD was the primary cause of the Veteran's current mental symptoms and diagnoses.  The examiner noted that the alleged sexual assault the Veteran reported was initially investigated as a sexual assault, and asserted that that although an investigation by the Army determined that the event was consensual, the Veteran's PTSD symptoms were based on his belief that the female soldier was being raped by her fellow service members.  The examiner reported that VA treatment records showed that the Veteran carried a diagnosis of PTSD beginning in 1994, including hospitalization from November 1995 through December 1995.  The examiner stated that the Veteran's detailed account of how he witnessed the alleged sexual assault of a female solider, along with being shown photographs of the event the following day, combined with the entirety of the medical records, which demonstrated he had sought PTSD treatment for over 25 years, and a diagnosis of PTSD support the Veteran's claim that he has suffered PTSD symptoms since witnessing the assault while in service.  The examiner further noted that details of the Veteran's account of witnessing a sexual assault were confirmed by the investigation, including his account of seeing a sexual interaction with multiple partners, and the Veteran's statement that photograph evidence was destroyed.  

The Veteran provided a second private medical opinion authored by Dr. J.G. dated in February 2018.  The examiner reported that the Veteran had diagnoses of PTSD, alcohol use disorder, and unspecified personality disorder.  The examiner opined that the Veteran's symptoms caused by each diagnosis could not be differentiated.  The Veteran reported that after witnessing a rape while in service, he began to have memories and distressing images related to traumas experienced prior to service.  The Veteran asserted that his PTSD symptoms began after witnessing a rape during service, and the examiner noted that the Veteran did report mental health care during his second period of military service, specifically within the last six months of service related to alcohol or other drug abuse.  The examiner noted that the Veteran has had a number of PTSD diagnoses including a November 1993 SSA record, a 1994 hospitalization, November and December 1995 hospitalization records, St. Croix Regional Medical Center records from Dr. Wright and Dr. Raman citing a nexus between PTSD and the rape witnessed during service.  The examiner discussed earlier VA examinations that determined the Veteran either did not meet the criteria for PTSD or that the Veteran's reported stressor (i.e. witnessing a rape) did not occur or the Veteran did not witness it and opined that they were incorrect.  Further, Dr. J.G. indicated that the VA examiners asserting an opinion could not be rendered without resulting to speculation due to the Veteran's inconsistent self-reporting or assertions that the Veteran was manufacturing facts in order to receive service connection never provided a diagnosis of Malingering Disorder or ruled such a diagnosis out.  The examiner also noted that across the majority of the examinations he reviewed, there was a reasonable degree of consistency in areas inconsistent with the VA examiners claims negating the Veteran's total or near-total credibility.  For example, the examiner pointed out that the Veteran had continued to report trauma and hospitalizations prior to service.  The examiner also indicated that the results of an M-FAST were not suggestive of malingering or symptom exaggeration.  The examiner further reported that the Veteran had no legal or behavioral problems during his first term of service, but began to experience legal and behavioral problems during his second period of service after he reported witnessing the rape of a fellow service member.  After a review of the evidence, psychological testing, and an interview with the Veteran, the examiner opined that the Veteran had diagnoses of alcohol use disorder, and unspecified personality disorder according to criteria of both the DSM-V and DSM-IV.  The opined that it was at least as likely as not that the Veteran's PTSD was caused by or related to the witness of the rape of a fellow service member, explaining that the Veteran's experienced changes in functioning and impairment after his reported traumatic incident including a loss of relationships, being fired from numerous jobs, substantial legal issues, numerous psychological hospitalizations and treatment.  He further opined that it was less likely than not that alcohol abuse was caused by, related to, or grossly and permanently aggravated by his military service or PTSD, explaining that there was no evidence in the record that the Veteran used alcohol as a maladaptive means to cope with his PTSD or that it led to a worsening of his PTSD.  Finally the examiner opined that the Veteran's personality disorder was not related to or aggravated by his military service or PTSD.

After a thorough review of the evidence, the Board finds that the greater weight of the evidence is against a finding that a medical nexus exists between the Veteran's current acquired psychiatric disorders other than PTSD, and his active duty service.  In a February 2018 opinion, Dr. B.V. asserted that the Veteran's substance abuse disorder was a coping mechanism secondary to PSTD.  However, Dr. B.V cited no evidence to support that opinion.  On the other hand, an October 2003 VA examiner diagnosed substance abuse disorders and depression NOS, but opined that none of the conditions were related to service.  Likewise, a July 2005 VA examiner diagnosed depressive disorder, not otherwise specified; attention-deficit/hyperactivity disorder; alcohol dependence; history of poly-substance abuse; and personality disorder, but opined that none of the diagnosed disorders were caused or aggravated by his military service.  Finally, in a February 2018 opinion, Dr. J.G. opined that is was less likely than not that alcohol abuse was caused by, related to, or grossly and permanently aggravated by his military service or PTSD, explaining that there was no evidence in the record that the Veteran used alcohol as a maladaptive means to cope with his PTSD or that it led to a worsening of his PTSD.  Dr. J.G. further opined that the Veteran's personality disorder was not related to or aggravated by his military service or PTSD.

Although the Veteran has been given diagnoses of borderline personality disorder and unspecified personality disorder, VA regulations provide that congenital or developmental defects, personality disorders, and mental deficiency are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003).  VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  However, as discussed above, there is no evidence to warrant such a finding in this case.

The Board therefore finds that the preponderance of the evidence is against the claim for service connection of an acquired psychiatric disorder other than PTSD, to include major depressive disorder, attention-deficit/hyperactivity disorder, borderline personality disorder, unspecified personality disorder, and substance abuse disorders, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Turning next to the Veteran's claim for service connection for PTSD, as noted above, in order to establish service connection for PTSD, there must be evidence of a valid medical diagnosis of PTSD under DSM-IV, as well as a link between current PTSD and the in-service stressor.  See 38 C.F.R. § 3.304(f).  

Although the Veteran's reported stressors of assault at knifepoint, involvement in a motor vehicle accident, and dehydration following a road march have been verified by his service treatment records, the confirmation of these incidents does not, by itself, establish these incidents as adequate stressors for PTSD and there is no medical evidence of record establishing a causal like between the Veteran's PTSD and these stressors.  See 38 C.F.R. § 3.304(f).

However, when considering the Veteran's claim that his PTSD is related to witnessing what he believed to be the rape of a female service member, while there is certainly conflicting medical evidence, the Board nevertheless finds that there is at least an approximate balance of positive and negative evidence regarding the question of whether the Veteran's PTSD had its onset during service or was otherwise causally linked to the reported in-service stressor.

Of the examinations afforded probative weight, several of the examiners determined that the Veteran did not have PTSD at the time of the examination.  See August 1999 VA examination report; July 2005 VA examination report; August 2012 VA examination report.  The August 1999, July 2005, and August 2012 VA examiners reported that they found the Veteran's did not meet the criteria for a diagnosis of PTSD because they determined that his report of witnessing a rape not credible or that he had exaggerated his symptoms.  The Board notes, however, that the Veteran has consistently reported that he witnessed what he believed to be the rape of a female service member since a statement submitted in May 1994.  Further, the Board has given weight to Dr. J.G.'s February 2018 opinion, in which he noted that the Veteran had never provided a diagnosis of Malingering Disorder, nor had such a diagnosis been ruled out by those examiners.  The Board also agrees with the examiner's observation that across the majority of the examinations, there was a reasonable degree of consistency in the Veteran's reports of the traumatic incident.  Additionally, the Board is persuaded by Dr. J.G.'s conclusion that the results of an M-FAST were not suggestive of malingering or symptom exaggeration.

In contrast, the private opinions of Dr. J.B., Dr. B.V., and Dr. J.G., diagnosed the Veteran with PTSD and opined that the Veteran's diagnosis was related to his claimed in-service stressor, specifically, his report that he believed he had witnessed the rape of a female service member.  The Board gives great weight to the opinions of Dr. B.V. and Dr. J.G., both of which provided an in-depth explanation of the diagnosis and opinion and addressed the previous negative opinions of record.  

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for PTSD is granted.  See 38 U.S.C. § 5107 (b).










ORDER

New and material evidence having been submitted, the claim of entitlement for service-connection for an acquired psychiatric disorder is reopened.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include borderline personality disorder, unspecified personality disorder, mood disorder NOS, major depressive disorder, attention-deficit/hyperactivity disorder, and substance abuse disorders, is denied.

Entitlement to service connection for PTSD is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


